Citation Nr: 1739079	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and K.J. 


ATTORNEY FOR THE BOARD

K. Anderson, Counsel

INTRODUCTION

The Veteran had active military service from May 1984 to April 1988.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a June 2015 Board videoconference hearing.  A transcript is of record.  


FINDING OF FACT

The Veteran's current left knee disability is not the result of service or a service-connected disability.   


CONCLUSION OF LAW

The criteria for a grant of service connection for a left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2016); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a left knee disability.  Specifically, he states that his left knee was injured in service while performing road marching, rucksack marching, and running.  In the alternative, he also states that his left knee disability is secondary to his service connected right knee disability.  However, for the reasons discussed below, the Board finds that service connection is not warranted.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A review of the Veteran's service treatment records reveal that the Veteran did have one complaint of left knee pain in service.  In June 1984, the Veteran reported continued complaints of left knee pain.  When the left knee was examined there was no trauma reported, range of motion was good without any signs of swelling, crepitus, or locking.  He had negative McMurray testing.  He was diagnosed as having mechanical knee pain that was treated with direct heat and a balm.  There were no other complaints of left knee pain in service.  

A March 1988 Report of Medical Examination completed shortly before discharge states that the Veteran's lower extremities were clinically normal.  On the Veteran's Report of Medical History completed in March 1988, he stated that he was in good health with the exception of a recent injury to his right knee, as reported in his service treatment records.  

A review of his post service treatment records does not reveal a complaint or treatment for left knee pain until 2006.  The Veteran was examined in December 1989 for his right knee disability.  At that time, the Veteran had no complaints of left knee pain.  

In December 2006, the Veteran reported to the emergency department with complaints of popping and locking of the left knee.  He reported to the examiner that he was working on a project on his floor the night before and had a popping sensation in left knee and then was unable to straighten his knee completely.  He then reported that he felt another popping sensation and he could then freely move his left but he had residual pain and soreness with ambulation.  The impression at that time was a left knee contusion with a possible torn lateral meniscus.  

In June 2011, the Veteran had his left knee examined.  At that time, his left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Further, there was no evidence of locking pain, genu recurvatum or crepitus.  The Veteran's joint function was normal and was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and medial lateral meniscus stability test were all within normal limits for the left knee.  Objective findings regarding knee stability were within normal limits and the left knee showed no signs of subluxation.  

In August 2011, the Veteran underwent a VA examination to determine the etiology of his left knee disability.  He told the examiner that he injured his knee in 1986, when he injured his right knee.  He stated that he favored it and overcompensated with the left leg ever since.  Lastly, he stated this left knee pain began 10 years prior and has increased over the years.  Upon examination, there was left knee tenderness but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding or movement, malalignment or drainage.  There was no subluxation, locking pain, gene recurvatum, or crepitus.  He was diagnosed with degenerative arthritis.  At the end of the examination, the VA physician opined that it was less likely than not that the Veteran's mild left knee degenerative joint disease has been caused by the mechanical left knee pain evaluated once during his active military service, because there was no record of trauma, no restrictions were issued, and the examination of the knee was normal.  

In February 2013, the Veteran submitted for a VA examination of his left knee to determine if the etiology of his disability was related to his service connected right knee disability.  At that time, he was diagnosed with degenerative arthritis.  At this examination, he stated that he began having left knee pain in 2002, and that it has progressively worsened.  His symptoms at the time of the examination included deep aching pain, occasional sharp pain, and a sensation of giving way.  He reported one episode of locking, swelling and redness.  He treated his left knee pain with naproxen and hydrocodone.  He stated that his knee pain becomes worse with prolonged sitting and standing.  Lastly, he reported flare ups that caused increased pain, stiffness, decreased range of motion, and difficulty bearing weight. 

At the end of the examination, the VA physician opined that his left knee disability was less likely than not related to his service connected right knee disability.  The rationale for this opinion is based upon a review of the Veteran's service treatment records, wherein the examiner saw that the Veteran had mechanical knee pain while on active service, but that this knee pain pre-dated his right knee patella injury.  There were no other complaints regarding the left knee while on active duty.  Following discharge, the examiner noted that the Veteran's medical records were silent for complaints of or treatment for the left knee until 2006.  The first diagnosis of left knee osteoarthritis was in 2006, shown by x-ray.  In addition, the Veteran's records are absent evidence of an abnormal gait.  The examiner considered all the evidence and determined that his degenerative arthritis of the left knee was less likely than not proximately due to or the result of his service-connected arthritis of the right knee.  

The examiner went on to explain that in order for the right knee to cause the left knee disability, there is an expectation that the complaints regarding the left knee would have occurred within the first five to ten years after the initial injury.  In addition, there should be evidence of abnormal weight bearing on examination, which would lead to increased weight being placed on the contralateral left knee; however, this was not in the evidence of record.  

The Veteran has repeatedly stated in statements in support of claim and to his VA examiners that his left knee pain began in service and that it has progressively worsened over time.  He has also stated that due to his right knee disability, he has had to over compensate weight-bearing to his left knee and this has caused his knee to become progressively worse.  While the Veteran is competent to express symptoms of pain, he is not competent to give an etiological opinion of his disability.  

To the extent that the Veteran asserts that his current left knee disability is related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of an etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Consequently, the Board finds that the Veteran's statements as to the cause of his left knee disability cannot be considered competent evidence sufficient to establish service connection.

The Board finds that the Veteran's left knee disability is not related to his active military service or to his service-connected right knee disability.  Despite the Veteran's contentions, a preponderance of the evidence is against the claim.  There is one incident of a left knee complaint in service, but it appears to have resolved in service.  Both his Report of Medical History and Report of Medical Examination, both completed a month prior to service discharge, are negative for complaints or diagnosis of a left knee disability.  There are no complaints of left knee pain or treatment for a left knee condition until many years after discharge.  As outlined above, VA examiners have specifically found that the Veteran's left knee disability is unrelated to service or his service-connected right knee disability.  There is no evidence of record, other than the Veteran's own statements, that his left knee disability is related to or caused by his service connected right knee or is directly related to his active military service.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently the benefit of the doubt rule does not apply, and claim must be denied.  38 U.S.C.A. § 5107(b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Duties to Notify and Assist  

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by the VCAA and its implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided VA examinations in August 2011 and February 2013, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Service connection for a left knee disability is denied.  



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


